Case 6:20-cv-00725-ADA Document 25-5 Filed 11/20/20 Page 1 of 8




              EXHIBIT 4
     Case:
        Case
           1:11-cv-07701
              6:20-cv-00725-ADA
                         DocumentDocument
                                  #: 94 Filed:
                                            25-5
                                               08/28/12
                                                   Filed Page
                                                         11/20/20
                                                              1 of 7Page
                                                                     PageID
                                                                         2 of#:474
                                                                              8




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 RADIATION STABILIZATION                              )
 SOLUTIONS, INC.,                                     )
                                                      )
                                Plaintiff,            )
          v.                                          )   Case No. 11 C 7701
                                                      )
 VARIAN MEDICAL SYSTEMS, INC.,                        )    Judge Virginia M. Kendall
 LOYOLA UNIVERSITY MEDICAL                            )
 CENTER, CANCER TREATMENT CENTERS                     )
 OF AMERICA, AND UROPARTNERS LLC,                     )
                                                      )
                                Defendants.           )


                         MEMORANDUM OPINION AND ORDER

       Radiation Stabilization Solutions ("RSS") sued Defendants Varian Medical Systems, Inc.

("Varian"), Loyola University Medical Center ("Loyola"), Cancer Treatment Centers of America

("CTCA") and Uropartners LLC ("Uropartners," and, together with Loyola and CTCA, the "Hospital

Defendants") for infringement of U.S. Patent No. 6,118,848 (the "‘848 Patent"). The Defendants

move to dismiss on grounds that the Complaint's allegations are inadequate under Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). For the reasons stated

herein, Defendant's Motion to Dismiss is granted with leave to amend.

I.     RSS’ ALLEGATIONS

       For purposes of this motion to dismiss, the Court accepts the following well-pleaded

allegations as true. Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). RSS is the

exclusive licensee of the ‘848 Patent, titled “System to Stabilize an Irradiated Internal Target.”

(Cmplt. ¶8). Varian is a Delaware corporation headquartered in Palo Alto, CA. The Hospital

Defendants are each health care facilities operating in the Chicago area. RSS alleges, with no
    Case:
       Case
          1:11-cv-07701
             6:20-cv-00725-ADA
                        DocumentDocument
                                 #: 94 Filed:
                                           25-5
                                              08/28/12
                                                  Filed Page
                                                        11/20/20
                                                             2 of 7Page
                                                                    PageID
                                                                        3 of#:475
                                                                             8




factual support or context, that each of the Defendants directly and/or indirectly infringes the ‘848

Patent because the Defendants either use, offer for sale, sell, import, or induce others to use, offer,

sell, or import systems that use Image Guided Radiation Therapy (“IGRT”).

II. STANDARD

        A Rule 12(b)(6) motion to dismiss for failure to state a claim “is a purely procedural question

not pertaining to patent law,” so the Court applies Seventh Circuit precedent notwithstanding the

patent-based nature of this suit. See In re Bill of Lading Transmission and Processing Sys. Patent

Lit., 681 F.3d 1323, 1331 (Fed. Cir. 2012) (citing McZeal v. Sprint Nextel Corp., 501 F.3d 1354,

1356 (Fed. Cir. 2007)). To state a claim upon which relief can be granted, a complaint must contain

a “short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). The standard of pleading required by Rule 8 does not rise to “detailed factual

allegations” but must be more than “an unadorned, the defendant-unlawfully-harmed-me

accusation.” Twombly, 550 U.S. at 555. To survive a motion to dismiss, a complaint must be

“plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570); see also

Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). A claim is facially plausible “when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Determining whether a

complaint states a plausible claim for relief requires “the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. In short, under Iqbal, “the plaintiff must give enough

details about the subject-matter of the case to present a story that holds together . . . the court will

ask itself could these things have happened, not did they happen.” Swanson, 614 F.3d at 404. If the




                                                   2
    Case:
       Case
          1:11-cv-07701
             6:20-cv-00725-ADA
                        DocumentDocument
                                 #: 94 Filed:
                                           25-5
                                              08/28/12
                                                  Filed Page
                                                        11/20/20
                                                             3 of 7Page
                                                                    PageID
                                                                        4 of#:476
                                                                             8




allegations are insufficient to state a plausible claim for relief, the Court may dismiss the complaint.

Twombly, 550 U.S. at 555-57.

III. DISCUSSION

       A.       Direct Infringement

       RSS alleges that each of the Hospital Defendants directly infringed the ‘848 patent. The

Defendants contend that RSS’s complaint does not state a claim for direct infringement because it

does not allege specific products other than “at least the” Novalis Tx and/or Trilogy systems, and

the catch-all “systems that use IGRT.” RSS responds that its allegations of direct infringement

comply with the federal rules form for a patent infringement case, Form 18, and therefore should

pass muster under Rule 8. In McZeal, the Federal Circuit discussed the federal rules form for a

patent infringement case (then Form 16, now Form 18), noting that form requires only “(1) an

allegation of jurisdiction; (2) a statement that the plaintiff owns the patent; (3) a statement that

defendant has been infringing the patent ‘by making, selling and using [the device] embodying the

patent;” (4) a statement that the plaintiff has given the defendant notice of its infringement; and (5)

a demand for injunction for damages.” McZeal, 501 F.3d at 1356-57; see also Fed. R. Civ. P. Form

18 (using the example of “electric motors” as “the device”); accord In re Bill of Lading, 681 F.3d

at 1334 (“whether [plainitff’s] amended complaints adequately plead direct infringement is to be

measured by the specificity required by Form 18.”)

       Form 18 may provide limited requirements for satisfaction of pleading standards under Rule

8 and In re Bill of Lading, but RSS’ complaint fails even to meet those minimum standards. RSS

asserts (in its opposition to the Motion to Dismiss, not in the Complaint) that the mention of

products on the Defendants’ websites in the context of its direct infringement allegations against the


                                                   3
    Case:
       Case
          1:11-cv-07701
             6:20-cv-00725-ADA
                        DocumentDocument
                                 #: 94 Filed:
                                           25-5
                                              08/28/12
                                                  Filed Page
                                                        11/20/20
                                                             4 of 7Page
                                                                    PageID
                                                                        5 of#:477
                                                                             8




Hospital Defendants (and its induced infringement allegations against Varian, addressed below)

constitutes sufficient pleading under Form 18 and puts Defendants on notice that IGRT products,

including but not limited to Trilogy and Novalis Tx are the infringing products at issue. But it is far

from obvious from the Complaint that Trilogy and Novalis are the sole products at issue, given RSS’

continued use of the “at least” qualifier before every mention of one of the two specific products.

It is also unclear from the Complaint that RSS gave the Defendants any notice of infringement; to

the contrary, the Complaint asserts that infringement has been occurring since “at least as of the date

of filing” of this Complaint. Such deliberately vague language provides absolutely no context for

the Defendants and cannot constitute notice to the Defendants of the conduct they are alleged to

have committed. It is entirely possible, however, that amendment of the Complaint would cure

these deficiencies. Therefore, RSS’ claims for direct infringement against the Hospital Defendants

are dismissed with leave to amend the Complaint to limit the allegedly infringing products to those

RSS can specify with clarity.

       B.      All Defendants - Indirect Infringement

       The Defendants all assert that RSS has insufficiently plead both types of indirect

infringement: contributory infringement (35 U.S.C. § 271(c)) and inducing infringement (35 U.S.C.

§ 271(f)). To demonstrate inducement of infringement, the patentee must establish “first that there

has been direct infringement, and second that the alleged infringer knowingly induced infringement

and possessed specific intent to encourage another’s infringement.” Broadcom Corp. v. Qualcomm

Inc., 543 F.3d 683, 697-98 (Fed. Cir. 2008). As for contributory infringement, RSS must ultimately

show direct infringement by one or more of the Defendants and that the Defendants each (1) knew

of the patents at issue; (2) knew that the product it allegedly sold was especially made or adapted


                                                  4
    Case:
       Case
          1:11-cv-07701
             6:20-cv-00725-ADA
                        DocumentDocument
                                 #: 94 Filed:
                                           25-5
                                              08/28/12
                                                  Filed Page
                                                        11/20/20
                                                             5 of 7Page
                                                                    PageID
                                                                        6 of#:478
                                                                             8




for infringing uses; and (3) knew that the product was not suitable for substantial non-infringing

uses. See 35 U.S.C. § 271(c)); see also Lucent Techs. v. Gateway, Inc., 580 F.3d 1301, 1320 (Fed.

Cir. 2009). For both types of indirect infringement, the complaint must allege both knowledge of

the patent and intent. See e.g., Malinckrodt Inc. v. E-Z-EM Inc., 670 F. Supp. 2d 349, 354 (D. Del.

2009).

         As an initial matter, the Hospital Defendants assert that the claims of indirect infringement

must be dismissed because the Hospital Defendants cannot be guilty of both direct and indirect

infringement at the same time. Both induced infringement and contributory infringement require

the defendant to have aided a third party direct infringer. See, e.g., RF Delaware, Inc. V. Pacific

Keystone Techs., Inc., 326 F.3d 1255, 1268 (Fed. Cir. 2003) (liability for either active inducement

of infringement or for contributory infringement is dependent on upon the existence of direct

infringement by customers); Broadcom Corp. 543 F.3d at 697 (induced infringement requires intent

“to encourage another’s infringement”); Joy Techs., Inc. v. Flakt, Inc., 6 F.3d 770, 774 (Fed. Cir.

1993) (contributory infringement is “dependent upon the existence of direct infringement”).

         RSS’ complaint of indirect infringement fails as to the Hospital Defedannts and as to Varian

because RSS does not allege any third party direct infringer aided by any of the Defendants. As

shown by the brevity of Section I above, RSS’ Complaint is exceptionally sparse in terms of factual

context for the allegations. The Complaint contains no allegation of any third party who may have

been aided or induced to infringe by any of the Defendants. While it may be the case that Varian

supplies the Hospital Defendants, thereby making Varian the alleged indirect infringer and the

Hospital Defendants the alleged direct infringers, the Complaint is so brief that it makes no such

statement. In fact, but for Varian’s name, the Complaint is so cursory that RSS failed to include any


                                                  5
      Case:
         Case
            1:11-cv-07701
               6:20-cv-00725-ADA
                          DocumentDocument
                                   #: 94 Filed:
                                             25-5
                                                08/28/12
                                                    Filed Page
                                                          11/20/20
                                                               6 of 7Page
                                                                      PageID
                                                                          7 of#:479
                                                                               8




allegation that Varian is even in the field of medical devices. “Where the well-pleaded facts do not

permit the court to infer more than the mere possibility of misconduct, the complaint has alleged,

but it has not shown, that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679. With so little

information provided in the Complaint, the Defendants cannot be considered to be on notice of what

they are alleged to have done, and with whom, in order to be indirectly infringing the ‘848 Patent.

For that reason alone, RSS’ allegations of indirect infringement are dismissed with leave to amend.

        RSS’ allegations of indirect infringement against each of the Defendants fail for another

reason. Both induced infringement and contributory infringement require a pleading of knowledge

and/or specific intent. See DSU Med. Corp. v. JMS Co., 471 F.3d 1293, 1034 (Fed. Cir. 2006)

(defendants must possess specific intent to encourage infringement); Lucent Techs., Inc. v.

Gateway, Inc. 580 F.3d 1301, 1320 (Fed. Cir. 2009) (contributory infringement requires knowledge

that its components had no substantial non-infringing uses). The Complaint provides absolutely no

factual detail about how (or even if) the Defendants had knowledge of the ‘848 Patent, let alone

knowledge that infringement was ongoing. RSS improperly relies solely on the conclusory

allegation that each Defendant “had specific intent” to infringe with no facts, even contextual facts,

to support that allegation. See Iqbal, 556 U.S. at 679 (“While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.”) Alleging the legal

conclusion with no supporting factual basis whatsover does not pass the bar of Iqbal and Twombly.



IV.     CONCLUSION

        For the foregoing reasons, Defendants’ Motion to Dismiss the Complaint (Doc. 45) is

granted and RSS’ Complaint is dismissed in its entirety. By September 10, 2012, RSS must amend


                                                  6
    Case:
       Case
          1:11-cv-07701
             6:20-cv-00725-ADA
                        DocumentDocument
                                 #: 94 Filed:
                                           25-5
                                              08/28/12
                                                  Filed Page
                                                        11/20/20
                                                             7 of 7Page
                                                                    PageID
                                                                        8 of#:480
                                                                             8




its Complaint and address the multiple deficiencies identified in this opinion, so as to give the

Defendants appropriate basis to determine whether they have committed actions constituting either

direct or indirect infringement. In light of the complete dismissal of the Complaint, the Defendants’

Motion to Sever (Docket No. 76) is stricken without prejudice.         Should RSS elect to file an

Amended Complaint, the Defendants may request that this Court apply the fully briefed Motion to

Sever to that Amended Complaint, or may request that they be permitted to file a new motion to

sever.




                                              ________________________________________
                                              Virginia M. Kendall
                                              United States District Court Judge
                                              Northern District of Illinois
Date: August 28, 2012




                                                 7
